Title: John Adams to Abigail Adams, 14 October 1783
From: Adams, John
To: Adams, Abigail



My dearest Friend
Auteuil near Paris Oct. 14. 1783

I have had another Fever, which brought me low, but as it has carried off certain Pains and Lamenesses the Relicks of the Amsterdam Distemper, I am perswaded it will do me, much good.
I am going next Week to London, with my son. I may Stay Six Weeks, if nothing from Congress calls me away Sooner.
I have only to repeat my earnest Request that you and our Daughter would come to me, as soon as possible. The Business that is marked out for Us, will detain me in Europe at least another Year, as I conjecture. You may take the Voyage and Satisfy your Curiosity and return with me. It is not very material, whether you arrive in Nantes, Amsterdam or London—the Distance from Paris is about the Same.
You, once wrote me that Mr. Allen had offered his Place for Sale. Pray what was his Price?
I Suppose that Bills, upon Europe will now sell for Money or more than Money. If So draw upon me, for what you want, and your Bills shall be paid, upon Sight. I Sent you a little by Mr. Thaxter.
I have particular Reasons for wishing to own that Piece of Land where … Mr. Hancocks House stood and the Addition which has been made to it. If Coll. Quincy will Sell it, at any tollerable Price, and you can sell a Bill upon me, for Cash to pay for it, buy it. Pray Dr. Tufts to do it, if you have not time.

Your Letters by the Way of England have all come to me very regularly and in good order. It is the best Way at present of Writing. You may write however, by the Way of the French Packet from N. York to L’Orient. But Secrets should not be trusted to that Conveyance by you nor me.
The Family affair which has been mentioned in Several of your Letters, may be managed very well. The Lady comes to Europe with you. If the Parties preserve their Regard untill they meet again and continue to behave as they ought, they will be still young enough. Lawyers should never marry early. I am quite unqualified to decide upon that matter. To Your Judgment, with the Advice of our Friends, I must leave it. One Thing I know, that Knowledge of the Law comes not by Inspiration, and without painfull and obstinate Study no Man will ever have it. Yours, without Reserve.
